Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 1-22, 24- 27 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1,  
A system, comprising: an input/output interface configured to receive line integrals from a contrast enhanced spectral scan by an imaging system; and a processor configured to: decompose the line integrals into at least Compton scatter and photo- electric effect line integrals; reconstruct the Compton scatter and the photo-electric effect line integrals to generate spectral image data, including at least the Compton scatter and photo- electric effect images; de-noise the Compton scatter and photo-electric effect images; identify residual iodine voxels in the de-noised Compton scatter and the photo-electric effect images corresponding to residual iodine artifact; and produce a virtual non-contrast image using the identified residual iodine voxels. 



As per claim 11,
A device, comprising: a processor configured to: receive a signal indicating residual iodine identified in a Compton scatter image and a photo-electric effect image reconstructed from decomposed line integrals from a contrast enhanced spectral scan by an imaging system and de-noised; correct the Compton scatter image and the photo-electric effect image based on the identified residual iodine voxels; and produce a virtual non-contrast image with the corrected Compton scatter and photo-electric effect images.  

As per claim 16, 
A system, comprising: a reconstructor configured to reconstruct spectral image data during a first reconstruction pass using an iterative reconstruction with regularization and generate a Compton scatter image and a photo-electric effect image, wherein the spectral image data is decomposed from line integrals generated from a contrast enhanced spectral scan by an imaging system; and a processor configured to receive a signal indicating residual iodine identified in the Compton scatter image and the photo-electric effect image, wherein the reconstructor performs a second reconstruction pass using the identified residual iodine to control the regularization of the iterative reconstruction. 

As per claim 20, 
A method, comprising: receiving line integrals from a contrast enhanced spectral scan; decomposing the line integrals into at least Compton scatter and photo-electric effect line integrals; de-noising the decomposed spectral image data; reconstructing the de-noise decomposed spectral image data to generate a Compton scatter image and a photo-electric effect image; identifying residual iodine voxels in the Compton scatter image and the photo- electric effect image corresponding to residual iodine artifact; and producing a corrected virtual non-contrast image using the identified residual iodine voxels. 



Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2021 regarding being patentable over BERNARD Da MAN et al.(USPUB 20120106816) in view of LIN et al. (USPUB 20150296193) not teaching the following limitations for claim 1: " reconstruct the Compton scatter and the photo-electric effect line integrals to generate spectral image data, including at least the Compton scatter and photo- electric effect images; de-noise the Compton scatter and photo-electric effect images; identify residual iodine voxels in the de-noised Compton scatter and the photo-electric effect images corresponding to residual iodine artifact; and produce a virtual non-contrast image using the identified residual iodine voxels.”  Therefore Examiner withdraws the 35 USC 103 rejection for claim 1.
Regarding Claim 11: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2021  regarding being patentable over BERNARD Da MAN et al.(USPUB 20120106816) in view of LIN et al. (USPUB 20150296193) not teaching the following limitations for claim 11: " decomposed line integrals from a contrast enhanced spectral scan by an imaging system and de-noised; correct the Compton scatter image and the photo-electric effect image based on the identified residual iodine voxels; and produce a virtual non-contrast image with the corrected Compton scatter and photo-electric effect images.” Therefore Examiner withdraws the 35 USC 103 rejection for claim 11.
Regarding Claim 16: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2021  regarding being patentable over BERNARD Da MAN et al.(USPUB 20120106816) in view of LIN et al. (USPUB 20150296193) not teaching the following limitations for claim 16: " wherein the spectral image data is decomposed from line integrals generated from a contrast enhanced spectral scan by an imaging system; and a processor configured to receive a signal indicating residual iodine identified in the Compton scatter image and the photo-electric effect image, wherein the reconstructor performs a second reconstruction pass using the identified residual iodine to control the regularization of the iterative reconstruction.” Therefore Examiner withdraws the 35 USC 103 rejection for claim 16.
Regarding Claim 20: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2021  regarding being patentable over BERNARD Da MAN et al.(USPUB 20120106816) in view of LIN et al. (USPUB 20150296193) not teaching the following limitations for claim 20: " reconstructing the de-noise decomposed spectral image data to generate a Compton scatter image and a photo-electric effect image; identifying residual iodine voxels in the Compton scatter image and the photo- electric effect image corresponding to residual iodine artifact; and producing a corrected virtual non-contrast image using the identified residual iodine voxels.” Therefore Examiner withdraws the 35 USC 103 rejection for claim 20.
3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637